Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150029                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  RONNISCH CONSTRUCTION GROUP, INC.,                                                                  Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 150029
                                                                    COA: 314195
                                                                    Oakland CC: 2009-105768-CH
  LOFTS ON THE NINE, L.L.C.,
            Defendant-Appellant,
  and
  LOFTS ON THE NINE CONDOMINIUM
  ASSOCIATION, HOTLINE ELECTRIC, INC.,
  RAM CONSTRUCTION SERVICES OF
  MICHIGAN, INC., EAM ENGINEERS, INC.,
  MICHIGAN AIR PRODUCTS CO., STOCK
  BUILDING SUPPLY, L.L.C., WILLIAMS
  DISTRIBUTING CO., NORTH STAR
  PARTNERS, L.L.C., and THE STATE BANK,
            Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred in holding that the plaintiff contractor, who
  filed a claim of lien under the Construction Lien Act (CLA), MCL 570.1101 et seq., and
  then filed a circuit court action against the defendant property owner, alleging breach of
  contract, foreclosure of lien, and unjust enrichment claims, was entitled to an award of
  attorney fees as a “prevailing party” under MCL 570.1118(2), when the plaintiff
  prevailed in binding arbitration on its contract claim, but neither the arbitrator nor the
  circuit court resolved the plaintiff’s foreclosure of lien claim. See HA Smith Lumber &
  Hardware Co v Decina, 480 Mich. 987 (2007).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2015
           p0416
                                                                               Clerk